*404OPINION.
Lansdon:
This case raises the same questions as in J. C. Nichols Realty Co., 20 B. T. A. 398, decided this day; and, except for figures, the stipulated facts are the same in both cases. Accordingly, it is held that the respondent properly included in income for 1922 the payments received in that year on account of installment sales of 1920 and 1921.
In accordance with respondent’s confession of error as to the other issue, the net income shown by the deficiency notice should be reduced by the sum of $2,454.89.

Judgment will be entered under Rule 50.